Exhibit 10.1

Form of

Performance Share Award Agreement with respect to the [year - year] Long-Term

Performance Plan

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF

1933

Raytheon Company (the “Company”) hereby grants to you, the recipient identified
below, an award of stock units with respect to its common stock, par value $0.01
per share (the “Stock”), pursuant to the Raytheon 2001 Stock Plan (as amended
from time to time, the “Plan”) on the following terms and conditions:

 

1. Details of Award

 

Recipient    Total Target Number of Shares of Stock    Performance Cycle   
Calendar years [year] through [year]

 

2. Conditions to Award

Pursuant to this Award, you will be entitled to payment as follows: (i) up to
[            ] percent ([            ]%) of the Total Target Number of Shares of
Stock set forth above based on the Company’s [performance metric] over the
Performance Cycle; (ii) up to [            ] percent ([            ]%) of the
Total Target Number of Shares of Stock set forth above based on the Company’s
[performance metric] over the Performance Cycle; and (iii) up to [            ]
percent ([            ]%) of the Total Target Number of Shares of Stock set
forth above based on the Company’s [performance metric] over the Performance
Cycle (each a “metric” and collectively the “metrics”). The precise extent to
which the Company will have satisfied the metrics, and any shares of Stock will
have been earned, will be determined by the Management Development and
Compensation Committee of the Company’s Board of Directors (the “Committee”) as
soon as practicable following the close of the Performance Cycle. The total
number of shares of Stock that will be issued in the settlement of this Award,
based upon the Company’s satisfaction of the metrics, will be determined by
multiplying the Total Target Number of Shares of Stock by the applicable Target
Share Award Multiplier, from the following tables:

 

    

[Performance Metric]

  

Target Share Award Multiplier

Maximum    [    ]%    [    ]    [    ]%    [    ]    [    ]%    [    ]   
[    ]%    [    ] Target    [    ]%    [    ]    [    ]%    [    ] Threshold   
[    ]%    [    ]    [    ]%    No Award

 



--------------------------------------------------------------------------------

    

[Performance Metric]

  

Target Share Award Multiplier

Maximum    [    ]%    [    ]    [    ]%    [    ]    [    ]%    [    ]   
[    ]%    [    ] Target    [    ]%    [    ]    [    ]%    [    ] Threshold   
[    ]%    [    ]    [    ]%    No Award

 

    

[Performance Metric]

  

Target Share Award Multiplier

Maximum    [    ]%    [    ]    [    ]%    [    ]    [    ]%    [    ]   
[    ]%    [    ] Target    [    ]%    [    ]    [    ]%    [    ] Threshold   
[    ]%    [    ]    [    ]%    No Award

“[Performance Metric]” is defined as [                    ].

“[Performance Metric]” is defined as [                    ].

“[Performance Metric]” is defined as [                    ].

 

3. Effect of Termination of Employment, Etc.

You must remain an employee until the end of the Performance Cycle in order to
be entitled to any payment pursuant to this Award, except as provided in
Section 4 and except as follows. If your employment with the Company ends during
the Performance Cycle on account of your Retirement, as that term is defined in
the Plan, or because you become disabled or die, after the end of the
Performance Cycle, you (or in the event of your death, your estate) will be
entitled



--------------------------------------------------------------------------------

to a pro rata portion of the number of shares of Stock you would have received,
if any, had you remained employed until the end of the Performance Cycle. The
pro rata portion will be based on the number of full months in the Performance
Cycle during which you were employed as compared to the total number of months
in the Performance Cycle.

 

4. Effect of Change of Corporate Control

If a Change of Corporate Control, as defined in the Plan, should occur during
the Performance Cycle, the Award will terminate. However, at or immediately
following the Change of Corporate Control, you will be entitled to receive a pro
rata portion of the Total Target Number of Shares of Stock covered by this
Award, without regard to the extent to which the performance conditions of
Section 2 have been satisfied. The pro rata portion will be based on the number
of full months in the Performance Cycle preceding the Change of Corporate
Control as compared to the total number of months in the Performance Cycle.

 

5. Payment

 

  A. Settlement of Award. The actual number of shares (or amount of cash in lieu
of shares) that you receive at the end of the Performance Cycle will be
determined based upon the degree to which each metric is attained. You will be
entitled to receive 100% of your Total Target Number of Shares of Stock if
Target Performance is achieved in all [            ] metrics. If performance
falls below the Threshold for a metric, no shares of Stock or cash will be
awarded for that metric. When performance for a metric is above Threshold
Performance, shares of Stock or cash will be paid out at each increased
Performance level, up to a maximum of two times the Target Performance level.
When performance for a metric falls between two performance levels, payout will
be based upon the lower Target Share Award Multiplier. Accordingly, depending
upon the level of attainment of each metric, the maximum number of shares of
Stock that may be issued in settlement of your Award is two times your Total
Target Number of Shares of Stock.

 

  B. Timing. Promptly following determination of the number of shares of Stock
you have earned under this Award, such number, if any, will be paid to you
together with a dividend equivalent amount of shares calculated in accordance
with the following paragraph. However, you will not be entitled to any payment
with respect to shares of Stock covered by this Award until you have made
satisfactory arrangements with the Company to satisfy any tax or other
withholding obligations which might arise in connection with payment, and all
payments will be net of any such withholding.

 

  C. Dividend Equivalents. The dividend equivalent amount will be a number of
shares calculated assuming that the dividends, if any, paid by the Company on
the shares of Stock which you ultimately become entitled to under this Award
(and on any prior dividend equivalent amount attributable to such shares) had
been reinvested in additional shares of Stock as of the respective payment dates
of each dividend. You will not be entitled to any dividend equivalent amount on
shares of Stock covered by this Award which are not ultimately earned.



--------------------------------------------------------------------------------

  D. Form of Payment. The Committee in its discretion may settle Awards,
including any dividend equivalent amounts, in shares of Stock or cash, or a
combination thereof. Cash payments, if any, shall be calculated based upon the
fair market value of a share of Stock on the date on which the Committee
determines the extent to which the Company has satisfied the metrics and the
number of shares of Stock to be issued in settlement of the Award.

 

6. Other Provisions

 

  A. Other Conditions of Plan Apply. This Award is subject to all of the
remaining terms and conditions of the Plan, including but not limited to the
provisions relieving the Company of any obligation to issue shares of Stock
until all applicable securities laws have been complied with and providing that
the grant of awards under the Plan, including this Award, will not interfere
with or limit in any way the Company’s right to terminate your employment at any
time. The Plan is administered and interpreted by the Committee, whose
determinations are final and binding on all persons concerned.

 

  B. No Guaranty of Future Awards. This Award in no way guarantees you the right
to or expectation that you may receive similar awards with respect to any other
similar performance cycle or period which the Committee may, in its discretion,
establish and as to which the Committee may elect to grant awards under the
Plan.

 

  C. No Rights as Shareholder. You will not be considered a shareholder of the
Company with respect to the shares of Stock covered by this Award or any
dividend equivalent amount of shares unless and until shares of Stock are issued
to you in settlement of this Award.

 

  D. Governing Law. This Award shall be governed by, construed and administered
in accordance with applicable federal law; provided, however, that to the extent
not in conflict with federal law, this Award shall be governed by, construed and
administered in accordance with the laws of the State of Delaware, other than
its laws respecting choice of law.

 

  E. Counterparts. This Award may be executed in one or more counterparts all of
which together shall constitute but one instrument.

 

  F. Compliance with Section 409A of the Internal Revenue Code. Notwithstanding
anything in this Agreement to the contrary, to the extent that this Agreement
constitutes a nonqualified deferred compensation plan to which Internal Revenue
Code Section 409A applies, the administration of this Award (including time and
manner of payments under it) shall comply with Section 409A.

 

RAYTHEON COMPANY     By:               William H. Swanson       Recipient
Chairman and CEO      